Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 72-80, 92-93 is acknowledged.  The traversal is on the ground(s) that the claims are drawn to a single invention and lack of undue burden.  This is not found persuasive because the features common to the separate groups are not special technical features for the reasons articulated below.  Additionally, undue burden is not a factor when considering the restriction of an application filed under 371.
The requirement is still deemed proper and is therefore made FINAL.
Claims 81-89, 91  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 72-75, 79 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0072720 to Watkins.
Claims 72, 79:


Claims 73-75:
The nanoparticle composition includes stabilized metal oxide nanoparticles [0102] and a binder [0057].  The binder includes those claimed [0057].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 76-78, 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins.
Watkins does not anticipate performing ALD to tune the refractive index.  However, Watkins does teach further coating so as to reduce porosity within the structure or distribute materials within the pores using processes such as ALD [0088].  This is in the context of a desire to tune particular optoelectronic properties such as refractive index [0047].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further treat the patterned nanostructure with an ALD process to tune the refractive index because ALD is listed a functional alternative and is suitable for refractive index tuning.

With respect to reducing the porosity to less than 25%, this is an art recognized result effective variable having an effect on refractive index and would have been obvious to routinely optimize.

Claims 80, 92 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins in view of US 2014/0004381 to Elam.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759